Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150298                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  _________________________________________                                                               David F. Viviano
                                                                                                      Richard H. Bernstein
  In re Contempt of KELLY MICHELLE DORSEY.                                                                  Joan L. Larsen,
                                                                                                                      Justices
  _________________________________________
  PEOPLE OF THE STATE OF MICHIGAN,
            Petitioner-Appellee,
  v                                                                 SC: 150298
                                                                    COA: 309269
                                                                    Livingston CC Family Division:
                                                                    08-012596-DL
  TYLER MICHAEL DORSEY,
           Respondent,
  and
  KELLY MICHELLE DORSEY,
           Appellant.

  _________________________________________/

         By order of September 30, 2015, we directed the Clerk to schedule oral argument
  on whether to grant the application or take other action. On the Court’s own motion, we
  VACATE our order of September 30, 2015. The application for leave to appeal the
  September 9, 2014 judgment of the Court of Appeals is again considered and, it now
  appears to this Court that the case of In re Jones (Docket No. 152595) is pending on
  appeal before this Court and that the decision in that case may resolve an issue raised in
  the present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2015
           p1222
                                                                               Clerk